Citation Nr: 0916829	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-01 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 through July 
1982.  He died in January 2003 and the Appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appeal was remanded by the Board for 
additional development in March 2007 and August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant contends the Veteran's death from metastatic 
liver cancer was due to service, to include exposure to 
herbicides or ionizing radiation.  See the Appellant's 
statement of April 2007.  The Veteran's death certificate 
shows that he was born in December 1940 and died in January 
2003 of metastatic liver cancer.  No other contributory or 
significant condition related to the cause of death is listed 
in the death certificate.  There is no indication in the file 
that development was taken with regards to the Appellant's 
claim that the Veteran was exposed to ionizing radiation.

The Board notes that liver cancer is included in a list of 
"radiogenic diseases" set forth in 38 C.F.R. § 3.311(b) which 
will be service-connected provided that certain conditions 
specified in that regulation are met. The regulation states 
that, if the Veteran has one of the radiogenic diseases, a 
dose estimate will be obtained and the case will be referred 
to the Under Secretary for Benefits for review as to whether 
sound scientific medical evidence supports the conclusion 
that it is at least as likely as not that the Veteran's 
disease resulted from radiation exposure during service. A 
remand is required to accomplish that development. 

Although the Appellant was provided notice in March 2007 
regarding claims relating to exposure to ionizing radiation, 
this notice did not specifically address the evidence needed 
to substantiate a claim under 38 C.F.R. § 3.311.  New notice 
must be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant additional notice 
explaining the evidence required to 
substantiate a claim under 38 C.F.R. § 3.311.

2.  Ask the Appellant to provide additional 
information regarding her assertion that the 
Veteran was exposed to radiation while he was 
in Vietnam.  

3. The RO should request a dose estimate from 
the Defense Threat Reduction Agency (DTRA). The 
information contained in the letter to DTRA 
should include the regulation under which the 
request is made (38 C.F.R. § 3.311); the 
Veteran's name, address and phone number; the 
Veteran's branch of service and service number; 
the Veteran's social security number; the 
Veteran's organization or unit of assignment at 
the time of exposure; dates of assignment at 
the radiation-risk activity; a full description 
of the duties at the radiation risk activity 
(with enclosure of copies of the Appellant's 
statements and other pertinent documents - she 
claims his exposure was in Vietnam); and a 
description of the disease claimed, to include 
the location of all tumors.  See VBA Fast 
Letter 04-20.

4.  If exposure to any radiation is confirmed, 
the case should then be referred to the Under 
Secretary for Benefits to obtain an opinion as 
to whether sound scientific and medical 
evidence supports the conclusion that it is at 
least as likely as not that the Veteran's liver 
cancer resulted from exposure to ionizing 
radiation during active service.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Appellant and her attorney should 
be furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

